Howe, J.
Virginia Tauzin, wife of J. 3. Bossier, Ambroisine Tau-zin and Alida Tauzin have appealed from a judgment homologating the final account and tableau of distribution presented by A. L. Deb-lieux, administrator.
*537Tlio administrator haying died, pending the appeal, the same has heen revived against J. Jules Bossier, syndic of the creditors of the.,, succession. The syndic has filed in this court a peremptory exception that tlio debts claimed to be due in this case to Ambroisine and Alida Tauzin were partly for the purchase of slaves, and that the balance claimed to bo due thereon results wholly from such purchase, and prays that the cause be remanded to the lower court for inquiry into these facts. The exception is verified by affidavit. • We are of opinion that the exception must be overruled. The alleged facts are not ap-. parent on the face of the record, and we cannot receive any new evidence in this court. Our jurisdiction is strictly appellate and we can only review such questions of fact as were before the lower, court, and upon such evidence only as was there presented. Constitution, article 74; C. P.902.
The appellants Virginia Bossier- and- Ambroisine and Alida Tauzin were charged in the account with certain notes given for the price of slaves. This appears by the, account, and the notes themselves set forth in the record. To this extent the judgment appealed from is erroneous, and the account and tableau must be, in this respect, corrected. It is shown by calculation that with this rectification Ambroi-sine and Alida Tauzin were entitled to the net amount of $,5546 26 on the eighteenth February, 1866, and are entitled to legal interest thereon from that time; that Virginia Bossier on the sixth April, 1867, was entitled to the net amount of $2562 90, which will bear legal intprest from that date.
It is therefore ordered and adjudged that the judgment appealed from be amended so as to sustain the oppositions of the said appellants to the extent hereinbefore set forth; that the said Ambroisine and Alida Tauzin bo placed on said account and tableau as creditors for the net amount of $5546 26, witli legal interest from February 18,1866, with mortgage and privilege, as set forth in said account; that the said Virginia Bossier be placed upon said account and tableau as a creditor for the net amount of $2562 90, with legal interest from April 6, 1867, and mortgage and privilege as set forth in said account; that the amount of the said notes given by the said appellants for the purchase of slaves be stricten from the list of assets upon the debit side of the account, and that in all other respects the said judgment be affirmed. Costs to bo paid by the succession,